 ATLAS ENGINE WORKS, INC.101In the original Intermediate Report the Trial Examiner indicated that Rowell hadnot made a favorable impression upon him(the Trial Examiner).After observingRowell at the further hearing on March 29, 1960,and analyzing his testimony theTrial Examiner adheres to his view that Rowell is not a reliable witness and againrejects his testimony where it is in conflict with other evidence.1At the further hearing held on March 29, 1960, each of the parties herein wasafforded an opportunity to offer into evidence the collective-bargaining agreementsrejected at the original hearing or any collective-bargaining agreements between"Respondent and the Charging Party which govern the terms and conditions ofemployment of Respondent's employees at the stores covered by such agreements."Such documents were not offered.Furthermore,statements by counsel for theCharging Party indicate that there are no collective-bargaining agreements betweenRespondent and the Charging Party.In its directions that the Trial Examiner issue a Supplemental Intermediate Report,the Board directed that such report contain,inter alia,findings of fact pertinent tothe business of Respondent,the Board's jurisdiction with respect thereto, and thestatus of the labor organizations.Respondents are separate corporate entities but for the purpose of this proceedingmay be considered as a single Employer engaged in the operation of departmentstores in various States of the United States, including one located at HyblaValley,Fairfax County,Virginia.The store at Hybla Valley was open for business on orabout March 23, 1959.In the operations of the department stores in various States of the United States,Respondent receives a gross income from sales in excess of $500,000 annually.Purchases of merchandise,equipment,and supplies of substantial value are receivedannually from points and places located outside the States in which the variousdepartment stores operated by Respondent are located.It is anticipated that thegross income from sales at the Hybla Valley store will exceed$500,000 annuallyand that merchandise,equipment,and supplies of substantial value will be receivedat said store from points and places located outside the State of Virginia.Theevidence reveals that Respondent is engaged in a business affecting commerce withinthe meaning of Section 2(6) of the Act and that the Board's requirements for theassertion of jurisdiction have been satisfied.Retail Store Employees Local 400, Retail Clerks International Association, AFL-CIO, and Retail,Wholesale & Department Store Union,AFL-CIO,and its Local770, are labor organizations within the meaning of Section 2(5) of the Act.As supplemented by the information contained herein the Intermediate Reportissued on October 23,1959, is hereby reissued.1The reasons or basis for such credibility resolutions are personal demeanor,conductand attitude of witnesses,and careful evaluation and weighing of evidence and inherentprobability.Atlas Engine Works,Inc.andInternationalUnion,UnitedAutomobile,Aircraft and Agricultural ImplementWorkers ofAmerica, AFL-CIO.Case No. 8-CA-204E8. September 22, 1960DECISION AND ORDEROn May 10, 1960, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that the Respondent cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report appended hereto.Thereafter, the Re-spondent filed exceptions to the Intermediate Report and a supportingbrief.129 NLRB No. 17.- 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Jenkins, and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.' The Board has considered the Inter-mediate Report, the exceptions and the brief, and the entire record inthis case, and hereby adopts the findings,2 conclusions, and recom-mendations of the Trial Examiner.Upon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Atlas EngineWorks, Inc.,Woodville and Gibsonburg, Ohio, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in, and activities on behalf of, Inter-nationalUnion,UnitedAutomobile,Aircraft and AgriculturalImplement Workers of America, AFL-CIO, or in any other labororganization, by discharging, laying off, refusing to reinstate, or inany other manner discriminating in regard to their hire or tenureof employment or any term or condition of employment.(b)Threatening employees with economic reprisals to discouragemembership in or activity on behalf of any labor organization.(c) Interrogating employees as to their membership in, or activitieson behalf of, the above-named or any other labor organization in amanner constituting interference, restraint, or coercion in violationof Section 8 (a) (1).(d)Creating the impression among employees that their unionactivities are under surveillance.1Respondent objected on hearsay grounds tothe admissioninto evidence of a letterfrom Dr R A.Borden certifyingthatemployee Frank Topel was physically capableof returning to Respondent's employWe rely on this letter only to the extent thatRespondent requested a note from a doctor attestingthat Topelwas physically fit towork and thatTopel presented one to Respondent, and not to the truth of the mattercontained therein.The objection is therefore overruled.z In adopting the Trial Examiner's finding that Respondent had knowledge of RobertShull's activitieson behalf of the Unionand discharged him for that reason, we addi-tionally rely upon the testimony of employee Donald Claypool to the effectthat T. W Clark,president of Respondent,told Claypoolthat Shull had been discharged for union activities.Clark denied that he made this statementto Claypool.The TrialExaminer did not re-solve this conflict in testimony.However,as Clark's testimony was discredited by theTrial Examiner in other areas, we find that Claypool's account of this incident is the morecredible oneMember Rodgers,in adopting the Trial Examiner's finding that Respondenthad knowledge of Shull's union activities, does not rely upon the circumstance that Re-spondent's plant is located in a small community.The Trial Examiner found that Foreman Ray Ramirez questioned employee WilliamPeiffer about his connection with the Union after Peiffer had signed a union card.How-ever, the record reveals that this questioning occurred before Peiffer had signed up withthe Union.While we correct this error,we find that the error does not affect the TrialExaminer'sultimate conclusion that Respondent discriminatorily discharged Peiffer norour concurrence therein. ATLAS ENGINE WORKS, INC.103(e) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist any labor organization, to bargainthrough representatives of their own choosing, and to engage in anyother concerted activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organi-zation as a condition of employment, as authorized in Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer employees Frank Topel, Robert Shull, and WilliamPeiffer immediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority orother rights and privileges, and make them and employee VincentFisher whole for any loss of earnings they may have suffered by reasonof the discrimination against them, in the manner set forth in thesection of the Intermediate Report entitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents for examination and copying all payrollecords, social securitypayment records, timecards, personnel recorand reports, and allother records necessary to analyze the amounts of backpay due andthe right of reinstatement under the terms of this Order.(c)Post at its Gibsonburg and Woodville, Ohio, plants and office,copies of the notice attached to the Intermediate Report and marked"Appendix." SCopies of said notice, to be furnished by the RegionalDirector for the Eighth Region, shall, after being duly signed by theRespondent, be posted by it immediately upon receipt thereof in con-spicuous places, and be maintained by it for a period of 60 consecutivedays.Reasonable steps shall be taken to insure that said notices arenot altered, defaced, or covered by other material.(d)Notify the Regional Director for the Eighth Region, inwriting, within 10 days from the date of this Order, what steps it hastaken to comply herewith.a This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner"the words"A Decision and Order."In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order."INTERMEDIATE REPORTSTATEMENT OF THE CASEChargeshaving beenfiled and served,a complaint and noticeof hearing thereonhaving been issued andserved by the General Counsel of the National LaborRelations Board,and an answer having beenfiled by theabove-named Respondent,a hearing involving allegationsof unfairlabor practices in violation of Section8(a)(1) and(3) of theNational LaborRelationsAct, as amended,was held inFremont,Ohio, on April 12and 13,1960,before theduly designated Trial Examiner. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll parties were represented by counsel, and were afforded full opportunity topresent evidence pertinent to the issues.Counsel for the Respondent and GeneralCounsel argued orally at the conclusion of the taking of testimony.A brief hasbeen received from the Respondent.Upon the record thus made, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAtlas Engine Works, Inc., is an Ohio corporation, with its principal office inWoodville, Ohio, and plant at Gibsonburg, Ohio, at which plant it is engaged in themanufacture of crank shafts.The Respondent annually causes products and services valued at more than$100,000 to be sold directly to customers located outside the State of Ohio, and alsoto customers located in the State of Ohio "who in turn ship products valued inexcess of $50,000 outside the State of Ohio." IH. THE LABOR ORGANIZATIONINVOLVEDInternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, AFL-CIO, is a labor organization admitting to membershipemployees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Setting and issuesAll of the events in issue occurred within a short period after employees at theRespondent'sGibsonburg plant began organizational efforts in October 1959.Perhaps, for clarity at the outset,it should be noted that while the chief eventsinvolve employees then aitIe Gibsonburg plant, some of them happened in Wood-ville,where not only is locked the office of the Respondent'sGibsonburg plant, butalso another plant operated under the same ownership and management,but knownasAtlas Industries,Inc.T.W. Clark, president and general manager of bothconcerns,stated that there is frequent exchange of employees between the twoplants under his control?Clark characterized the Gibsonburg plant as being in"a small community and most of the boys go to the same church that I attend...."Organization began on October 26, 1959, when employees Frank Topel andVincent Fisher,having obtained authorization cards from a representative of theCharging Union, visited the homes of other employees and got five signatures tosuch cards.The next night the two went to more homes,and had four additionalemployees sign.On the following day, October 28, both Topel and Fisher weresummoned to the office of T. E. Clark,at that time chairman of the board for theRespondent,but since then deceased.As described more fully below,followingClark's interrogation of the two employees Fisher was dismissed and a few days laterTopel was discharged.At about the same time similar summary action was taken by the Respondentagainst two employees-William Peiffer and Robert Shull-whose signatures to cardshad been obtained by Fisher and Topel.General Counsel contends,and the Re-spondent denies, that all four discharges were discriminatory and unlawfullymotivated.At issue, also,are a number of incidents claimed by General Counsel as unlawfulinterference,restraint,and coercion.B. The discharges1.Vincent Fisher and Frank TopelShortly before noon on October 28,3 the day after he and Fisher had made theirsecond visit to employees' homes as described above, Frank Topel was approached1The quotation is from and the findings based upon a stipulation of the parties placedIn evidenceby General Counsel.Clark said : "We try to keep our employment level. In that way we move the fellowsback and forth rather than lay them off.We try to keep our employment evenWemove them from Gtbsonburg to Woodville and from Woodville back if we have a job forthem there."8 At one point the transcript shows "October 20" as the date of this incident. Otherevidence establishes,however, that it occurred on October 28, as found ATLAS ENGINE WORKS, INC.105by Clark, Sr.,4 and asked if what he had heard about his trying to organize a unionwas true.Topel said he knew nothing about it.Clark warned him: "There willbe no guys putting a union in this place," declared that although he had been onhis way to "write up your check" he could return to work but must "watch" himself.(The quotations are from Topel's testimony.)A few minutes later, during the noon hour, Fisher was taken to Clark's office byPlant Manager George Bush. In the latter's presence Clark asked Fisher if he knewanything about a union.When the employee answered "no," Clark accused him oflying.Fisher turned to Bush, asked if "this was the way a man was treated here,"and Bush replied that Clark was the "boss." Bush, however, told Ciark that hethought the employee was telling the truth, whereupon Clark directed Fisher tobring him the names of anyone who talked to him about the Union, warned himthat "no punks are going to put a union in my Company," and "that he wouldn'ttolerate it and he would just shut the place down," and finally told him to go backto work.5Shortly after Fisher left Clark's office, Topel was called in, and in the plantmanager's presence was told by Clark that "Vince Fisher accuses you of starting aunion."When Topel denied the accusation, Clark declared that he "was one ofthe most convincing liars he ever saw." Bush interposed and urged Topel to admitit,adding- "We know you are good friendsAdmit that you started a union " Topelagain denied it.After some further argument, Fisher was called back to the office,and in Topel's presence was again asked if he had started a union. Fisher againanswered "no," but admitted that he had talked to Topel about a union.At thispoint Clark said, "That is all I needed to know.You are fired, get off the premises."Fisher complied, and left the plant.6As Fisher left the office with Bush, Clark turned to Topel and said, "Well, whatare we going to do with you, now?" Apparently as a result of observing the treat-ment Fisher had received, Topel replied, "I don't know.There shouldn't be a unionin the country."Clark then said, "You know you can get me in a lot of troublefor this and might go to Cleveland." (The Board's Regional Office is located inCleveland.)Finally he warned the employee, "Keep your mouth shut," and toldhim that if he knew anything about the union organization to come and tell him.Topel was then permitted to return to work.?Later in the afternoon of the same day, when Fisher went to the Woodville officeto pick up his discharge check, he was again called into the office of Clark, Sr.Clark asked him, among other things, why he wanted a union in the shop.WhileFisher and Clark were discussing a base-rate plan for the plant, one of Clark's sons,Gaylord, came in.Clark, Sr., then asked Fisher to "confess" his union activities,and told him he had "paid extra money" to certain "loyal employees" who told himwhat was going on in the plant about "the union " He then asked Fisher directlywhether certain other employees, including Topel, had "anything to do with theUnion or signing up cards."Fisher answered "no" to each question, whereuponClark told him to come back in a week to "see about" his job, and gave him hisdischarge check.8On November 4 Fisher went back to see Clark, Sr., about his job.As he enteredthe office, Clark asked him if he had signed up any more employees. Fisher saidhe had not.Clark again asked him to "confess" his union activities and to givehim the names of employees who had "signed up." Fisher declined.After tellingthe employee again that he would not "tolerate" a union in the plant, but would4 The elder Clark, now deceased, is referred to throughout the record as "Sr."6 Fisher's account of this interview, from which the quotations appear, is uncon-tradicted by Bush, although he was a witnessAnd candid testimony of Gaylord Clark,his son, plainly shows that Clark, Sr., was not out of character in making the remarksFisher and other witnesses attributed to him. "In fact," said Gaylord Clark, "he alwaysdisgusted me in never giving the other fellow a chance to talk. . . .Dad was always upto form. . . . He was a dynamic speaker."6 The findings as to this interview are based upon the credible testimony of the em-ployees, from which the quotations are made.The version given by Bush, to the effectthat Fisher was called In because he "disliked" to work on the second shift, is incredibleon itsfaceAnd In any event Bush said he was not there throughout, or did not recallmuch of the conversation.7 The quotations are from Topel's testimony.8 The findings as tothis last interview of October 28 are based upon Fisher's credibletestimony, the essential portions of which are not contradicted.0 106DECISIONS OF NATIONAL LABOR RELATIONS BOARD0'shut it down, Clark said that "if he couldn't trust a man, he didn't want him to workfor him," and told Fisher to leave the office .9Two days later, on November 6, a charge relating to Fisher's discharge was filedwith the Board's Regional Office and served upon the Respondent.On November 17, Fisher received a registered letter from the Respondent, recallinghim to work the next day, but at the Woodville plant of the other Clark-ownedconcern, Atlas Industries.The day after reporting for work, Clark, Sr., told himthat if he would "quit" his union activities, he would give him his backpay.Thereisno evidence, however, that he was paid for time lost between October 28 andNovember 18.Returning to the case of Frank Topel. On November 4, the same day Fisher wasagain told to "leave" after refusing to reveal the names of union adherents, Topelwas sent to Clark, Sr., by Plant Manager Bush, with a layoff slip upon which thereason was noted: "health, physical reasons."Clark, Sr., told Topel he knewnothing about it, and told him to return the next day, and in the meantime he wouldtalk to the plant manager.From a document placed in evidence by the Respondent,it appears that Clark then wrote to a Columbus firm of "Actuarial Consultants" re-garding the employment risk of an employee with "a heart condition and a pulse of130 " In any event, this firm sent Clark a letter, dated November 5, containing thefollowing first paragraph:We acknowledge receipt of your letter of November 4th in reference to anindividual in your employ who has a heart condition and a pulse of 130 andyou expressed belief that he should not continue in your employ.On November 5, Topel returned to the plant and was told by Clark that hecould come back to work if he got a written "okay" from the doctor. On November18,Topel presented Clark with a letter, which he obtained from Dr. Robert A.Borden, his physician, the preceding day.The letter states:Mr. Frank Topel is able to do all and any type of work.Sincerely,R. A. BORDEN, M.D.'Clark, however, refused to reinstate Topel, and he has not been returned to work.The Trial Examiner concludes and finds, on the basis of the preponderance ofcredible evidence, that both Fisher and Topel were discharged unlawfully, to dis-couragemembership in the Charging Union.Undisputed evidence concerningFisher is so overwhelming as to require no further summary.And the Respondentoffered no credible or competent evidence to support any reason other than hisunion activities for the action against him.As to Topel, the Respondent did offer some testimony, through Bush, tendingto show that he was laid off for "health" reasonsThe plant manager's testimonyon the point, however, lacks convincing quality. It is inconsistent with action takenby Clark, Sr., established by the letter from the "actuaries," and put in evidence bythe Respondent. In short, it was his claim thathelaidTopel off because of theemployee's "faintness, light-headedness" and his fear that he might be injured runninga machine.No claim was made by him, however, that any accident or near accidentinvolving the employee had ever occurred at the plant.His contention that hewas precipitated into taking the action because of seeing a newspaper item on'October 26 relating to a minor driving accident Topel had been involved in thepreceding day, is unpersuasive.Withholding emergency action 9 days may hardlybe termed precipitate, and the Trial Examiner notes that there are that number ofdays between October 26 and November 4.During that interval, however, Topelwas discovered to be active in organizing the Union, and had been hailed beforeClark, Sr., where nothing at all was said about his health.That the "health" claimwas a mere pretext, moreover, is well established by that fact that even after Topelobtained the written clearance from his doctor, Clark -refused to reinstate himBy these discharges, and by the above-described interrogations conducted byClark, Sr., his threats to close the plant, and his claims that "loyal employees" wererevealing the names of union adherents, the Respondent interfered with, restrained,and coerced employees in the exercise of rights guaranteed by the Act.9 The findings also rest upon Fisher's testimony.The Trial Examiner can place noreliance upon the plainly fabricated testimony of Gaylord Clark,who claimed thatFisher refused to go back to work unless he "got a quarteror thirty-five cents more "In any event,Gaylord Clark admitted that he was not present at the end of the interview. ATLAS ENGINE WORKS, INC.1072.Robert ShullThis employee, in the Armed Forces at the time of the hearing, was dischargedby Plant Manager Bush on Monday, November 16. According to Bush, he tookthis action because Shull had not reported his absence from a regular shift thepreceding Saturday night. It is undisputed, however, that Shulldidreport his inten-tion to be absent to the foreman of his shift, one Ramirez, and on cross-examinationBush admitted that Ramirez was an "appropriate person to have reported absentto," since he was "in charge of the shift." It is therefore clear from the manager'sown testimony that there is no merit in his claimed reason for the discharge.Shull signed a union card upon solicitation by Fisher and Topel shortly before,hisdischarge.As noted in the preceding section, it is undisputed that Clark, Sr.,,on October 28 told Fisher that he was paying "extra money" to "loyal employees"to keep him informed of the "union situation."This fact, in addition to other evi-,dence introduced by the Respondent as to the small community, supports thereasonable inference that management became aware of Shull's signing a card, andthat this was the real reason for the discharge. It is so concluded and found. Suchunlawful action interfered with, restrained, and coerced employees in the exerciseof rights guaranteed by the Act.3.William PeifferPeiffer, an apprentice machinist at the Atlas Industries'Woodville plant, wassuddenly transferred to the Gibsonburg plant on October 30, and under anotherforeman assigned to sweeping floors and whitewashing.This transfer followedpromptly upon his having been twice questioned by Inspector Ray Ramirez at theWoodville plant as to his "connection" with the Union.Ramirez was not calledas a witness, and Peiffer's testimony is undisputed that the inspector told him hewas questioning him upon instructions from Clark, Sr., and that he had with him"a long list of names with everybody's name on it that was supposed to be connectedwith the Union."Although Peiffer told Ramirez he had had nothing to do with the,organization, he had actually signed a card for Fisher and Topel.In the afternoon of October 31, the second day of his having worked underForeman Joreski at the Gibsonburg plant, Peiffer was approached by that foreman,accused of spilling whitewash and sent back to the Woodville plant to see Clark, Sr.Peiffer disclaimed responsibility for spilled whitewash, but the foreman declined toinvestigate his claim that the fault lay with two helpers who had earlier been onthe job.Peiffer reported to Clark, as instructed.Clark told him that he would talkto the foreman over the weekend, but for him to report the following Mondaymorning.Peiffer reported.He was then fired by Clark, who merely informed theemployee that the foreman had said he had "slopped paint" and "cussed a fellow-worker."Peiffer denied having cursed anyone, but Clark refused to investigate andgave him his check.The foregoing facts are based upon the employee's uncontradicted testimony.Clark, Sr., as noted before, is deceased. Joreski, the foreman, is no longer connectedwith the Respondent.President T.W. Clark testified that he knew of Joreski'swhereabouts, but there is no showing that the Respondent made any effort to callhim as a witness.Thus the record is barren of any competent testimony from anyrepresentative of management as to why Peiffer was discharged.The only witnesscalled by the Respondent as to any event before the discharge was a helper, BruceKing, who told of an incident which he described as having caused him to laugh.Even if his testimony is to be accepted as true, the incident is minor.Accordingto him it was his job to keep tar buckets filled for Peiffer and others who weretarring a roof.As he came by Peiffer on one occasion, and noted the tar supplylow, he asked the employee if he wanted more.According to his testimony, Peiffercasually inquired, "How would you like to go to hell?"Peiffer denied making the remark.Even if made, and made during the 2-dayperiod he was at the Gibsonburg plant before being fired, the incident plainly didnot warrant discharge.Under the circumstances described above, including the fact noted that no re-sponsible management representative testified as to why Peiffer was dismissed, theTrialExaminer is convinced and finds that he was actually discharged becauseClark, Sr., believed him to be a union adherent, and to discourage union activity.Such unlawful conduct interfered with, restrained, and coerced employees in theexercise of rights guaranteed by the Act. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Other interference,restraint,and coercionOn October 28, the same day that employee Fisher was dismissed by Clark,Foreman Richard Foster interrogated employee Donald Claypool as to whetheror not he "knew anything about the union going on around there."(Foster, ineffect, admittedthis interrogation.)The next day employee Richard Brown was summoned to the office by Clark,Sr.,who demanded: "What is this about you and the Union?" Clark further askedthe employee if he wanted to keep his job, and said that if he did not tell him whohad "signed up," he would be let go.He asked if he, himself, had signed a card.Clark asked specifically if Claypool, Fisher, and Topel had been passing aroundcards.Finally Brown was permitted to return to work. (Brown's account of thisinterview is uncontradicted, although it appears that T. W. Clark was present duringa good part of it.)It is undisputed that twice during December Plant Manager Bush asked employeeBrown while at work if union representatives had visited him.Also in December,during a 2-week layoff period which is not alleged as an unfair labor practice, Brownwas called to the plant by President Clark, son of Clark, Sr., and was asked if heknew why he had been laid off. Having been so thoroughly interrogated by Clark,Sr.,Brown replied that he did-because of his union activities.Clark then askedhim if he had "signed up," and if he knew of others who had.When Brown deniedknowledge, Clark produced a list of names of employees at the Gibonsburg plantand, reading down the list, asked if each had signed.Brown denied havingknowledge.Clark then told him to report back for work the next day, but to"keep his nose clean" and have nothing to do with the Union.ioThe Trial Examiner concludes and finds that the above-described incidents ofinterrogation and threats constitute interference,restraint,and coercion violativeof the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring inconnection with the operations of the Respondent describedin sectionI,above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices the TrialExaminer will recommend that it cease and desist therefrom and take certain affirm-ative action to effectuate the policies of the Act.Itwill be recommended that the Respondent'offer immediate and full reinstate-ment to employees Topel, Shull, and Peiffer to their former or substantially equiva-lent positions without prejudice to their seniority or other rights and privileges. Inthe case of Shull, since the record does not show when his period of service inthe Armed Forces is to terminate, it is recommended that the Respondent notifyhim immediately, by registered letter, that he will be reinstated upon applicationwithin 90 days from the termination of such service. It will be further recommendedthat the Respondent make the above-named and Fisher whole for any loss of paysuffered by reason of the discrimination against them. by payment to each of them ofa sum of money equal to that which he would normally have earned as wages, absentthe discrimination,from the date of discrimination to the date of the Respondent'soffer of reinstatement,less their net earnings during the said periods and in a mannerconsistent with Board policy set out in F. W.Woolworth Company,90 NLRB 289andCrossett Lumber Company,8NLRB 440. It will also be recommended thatthe Respondent,upon request,make available to the Board and its agents all payrolland other records pertinent to the analysis of the amounts of backpay due and theright of reinstatement.10As a witness,'Clark admitted the occasion and conceded that he went over a "list"with the employeeHe said that he recalled nothing being said about the Union on thisoccasion except his telling the employee he had not been laid off because of ItHisexplanation that the list was used merely to check who had been recalled and who hadnot Is not credited.It lacks reasonableness of context,even as described by himself.Clark's denials of Interrogating employees generally Is not considered by the TrialExaminer as having persuasive weight In the light of the employee's specific testimony. ATLASENGINE WORKS,INC.109Since the violations of theAct whichthe Respondent has committed are relatedto other unfair labor practices proscribed by the Act, and the danger of their com-mission in the future is reasonably to be anticipated from its past conduct, the pre-ventive purposes of the Act may be thwarted unless the recommendations arecoextensive with the threat.To effectuate the policies of the Act, therefore, itwill be recommended that the Respondent cease and desist from infringing inanymanner upon the rights guaranteed employees by the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1. International Union, United Automobile, Aircraft and Agricultural ImplementWorkers of America, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of employeesFisher, Topel, Shull, and Peiffer, thereby discouraging membership in the above-named labor organization,the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing employees in the exercise of rightsguaranteed in Section 7 of the Act, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT discourage membership in International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America, AFL-CIO,or in any other labor organization, by discharging, laying off, refusing to rein-state, or in any other manner discriminating in regard to their hire or tenure ofemployment or term or condition of employment.WE WILL NOT threaten employees with reprisals to discourage membershipin and activity on behalf of any labor organization.WE WILL NOT interrogate our employees as to their membership in or activityon behalf of any labor organization in a manner constituting interference,restraint, and coercion in violation of Section 8(a) (1) of the Act.WE WILL NOTcreate the impression among employees that their unionactivities are under surveillance.WE WILL NOT in any other manner interfere with, restrain, or coerce can-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist the above-named or any other labor organization, tobargain collectively through representatives of their own choosing, and to en-gage in any other concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all such activities,except to the extent that such right might be affected by an agreement requiringmembershipin a labor organization as a condition of employment as authorizedin Section 8 (a) (3) of the Act.WE WILL offer to Frank Topel, Robert Shull, and William Peiffer immediateand full reinstatement to their former or substantially equivalent positions, andmake them and Vincent Fisher whole for any loss of pay they may have suf-fered by reason of the discrimination against them.ATLAS ENGINE WORKS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.